DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to independent claims 1 and 13, the limitation “the lane status indicates a traffic light signal, and the first validity determination is based on a collision risk between a second vehicle traveling a lane having the same lane status and the first vehicle” is indefinite since it is unclear what “the same lane status” is referring tom i.e., it is unclear what the lane status of the second vehicle is the same as. For example, does the language indicate the traveling lane itself has the same lane status, i.e., traffic light corresponding to the lane of the second vehicle, as any other traffic light corresponding to a lane? To a predicted traffic light corresponding to a lane of the first vehicle? To a current traffic light corresponding to a lane of the first vehicle? Or some other “same” characterization? Does the “same lane status” have to be simultaneous in time? Or does the limitation mean there is a collision risk for vehicles traveling in the same lane? Can the vehicles simply be in the same lane? If “same lane status” is intended to convey two vehicles in different lanes have the same traffic light corresponding to the different lanes, it is recommended to amend the claim language to clarify this intention. Claims depending from independent claims 1 and 13 are rejected on the basis of their dependency. 


Claim Interpretation and Contingent Limitations
Claims 2-3, 8-10, 12, 14-15 and 20 contain various conditional limitations. Claims 14-15 and 20 are system claims, which contain the following conditional limitations: 
claim 14: 
(1) “wherein when a result value of the first validity determination indicates a validity, the processor uses the intersection status information and the SPaT message in an application of the first vehicle”
Claim 15:
(2) “wherein when a result value of the first validity determination indicates an invalidity, the processor executes a low-speed traveling to prevent the collision risk”
Claim 20:
(3) “wherein when the first vehicle enters a preset constant distance from a center point of the intersection and does not receive the intersection status information and the SPaT message, the processor executes a low-speed traveling to prevent the collision risk”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (3) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Similarly, claims 2-3, 8-10, 12 are method claims, which contain the following conditional limitations:
Claim 2:
wherein when a result value of the first validity determination indicates a validity, the intersection status information and the SPaT message are used in an application of the first vehicle”;
Claim 3:
(2) “executing a low-speed traveling to prevent the collision risk when a result value of the first validity determination indicates an invalidity”; 
Claim 8:
(3) “wherein when a result value of the second validity determination indicates a validity, the first vehicle maintains the low-speed traveling”
Claim 9:
(4) “wherein when a result value of the second validity determination indicates a validity, the first vehicle transmits a valid message indicating that the intersection status information and the SPaT message are valid”
Claim 10:
(5) “wherein when a result value of the second validity determination indicates an invalidity, the first vehicle executes an emergency speed control, sets a sensing level for monitoring the lane having the same lane status, and transmits a warning message indicating the collision risk”
Claim 12:
(6) “wherein when the first vehicle enters a preset constant distance from a center point of the intersection and does not receive the intersection status information and the SPaT message, the first vehicle executes a low-speed traveling to prevent the collision risk”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 2-3, 8-10, 12 are process claims, Ex Parte Schulhauser applies to limitations (1)-(6). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met)").  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0251838 to Bernhardt et al. (Bern”) in view of U.S. Patent Application Publication No. 20170256167 to Kim et al. (Kim)
	With respect to claims 1 and 13, Bern discloses a method for determining a validity of a message received by a first vehicle in automated vehicle & highway systems (¶ 3-5 “SPaT format . . . current state of a traffic signal system for an intersection . . . phases corresponding to the specific lanes . . . deriving an the method comprising: 
receiving status information on an intersection where the first vehicle tries to enter and a Signal Phase and Timing (SPaT) message; 
(¶43 “distance detector 209 is configured to receive sensor data indicative of traffic and roadway information indicative of a current or future change to SPaT information for a traffic light signal . . . vector (distance and heading) from the position of the mobile device 122 to a traffic event. Alternatively or additionally, the distance detector 209 and/ or camera 213 may be configured to receive sensor indicative of the traffic information. The sensor data collected by the distance detector 209 and/or the images collected by the camera 213 may be analyzed to determine traffic flow, traffic incidents, emergency vehicles, or other traffic events”
(¶ 23 “traffic data is received for a predetermined road segment, such as data for a particular intersection”)
(¶ 3 “a SPaT format that may be used to describe the current state of a traffic signal system for an intersection and the phases corresponding to the specific lanes in the intersection . . . SPaT information may be delivered to a vehicle . . . as the vehicle is approaching an intersection”)
 (¶ 16 “messages, such as a set of entries for notifying vehicles and other devices of the current state and change time of traffic light signals in a given area”)
setting a traveling route of the first vehicle on a High-Definition (HD) map generated using the intersection status information; 
(¶52 “generate a routing instruction based on the vehicle database 133 and SPaT information”)
(¶ 17 “a route may be chosen to avoid a particular traffic signal if the reason for the state and timing adjustment is indicative of a long delay. Conversely, if the reason for the state and timing adjustment is indicative of a short delay, a route through the traffic signal may be chosen”)
 (¶7 “vehicle receiving map data including phase and timing information for a plurality of traffic signals”) 
(¶49 “autonomous vehicle may steer, brake, accelerate, decelerate, or otherwise control the vehicle based on the vehicle database 133, including road attributes and SPaT information . . . senses 
acquiring lane information having the same lane status as that of a travel lane of the first vehicle based on the intersection status information and the SPaT message; and 
(FIG. 2 depicting SPaT data including intersection, lane data, traffic light data, etc.)
(¶20 “SPaT information and abnormal status to alter an intended or future route due recent changes in the roadway environment . . . current route may be restricted by the emergency vehicle”)
(¶ 3 “SPaT format that may be used to describe the current state of a traffic signal system for an intersection and the phases corresponding to the specific lanes in the intersection”)
(¶37 “database 123, including the server map and SPaT information database, is also connected to the server 125. The server map may include a lane model”)
executing a first validity determination for determining whether the intersection status information and the SPaT message are valid based on the lane information and the HD map, 
(403, FIG. 1, deriving an abnormal status for a traffic signal)
(¶ 5 “a signal phase and timing process engine receiving traffic data for a predetermined road segment, including flow data, incident data and emergency vehicle data, and deriving an abnormal status for a traffic signal for the predetermined road segment based on the received traffic data”)
(¶18 “an abnormal SPaT status may include information regarding the reason for adjusting the SPaT information, such as a traffic light outage, an approaching emergency vehicle, an approaching train, adverse weather conditions, criminal activity, or another traffic event”; ¶ 26) 
(¶37 “database 123, including the server map and SPaT information database, is also connected to the server 125. The server map may include a lane model, a localization model, and associated traffic light signal information . . . device maps may be updated based on the server map and SPaT information”) 
(¶ 50 “in response to the vehicle database 133, including the SPaT information. The HAD vehicle senses the environment surrounding the vehicle using distance detector 209 and matches the environment to map database 143 and SPaT information”)

wherein the intersection status information includes center point position information of the intersection, entry lane information of the intersection, and exit lane information of the intersection, the lane status indicates a traffic light signal, and 
(¶ 3 “a SPaT format that may be used to describe the current state of a traffic signal system for an intersection and the phases corresponding to the specific lanes in the intersection . . . SPaT information may be delivered to a vehicle . . . as the vehicle is approaching an intersection”)
(¶37 “database 123, including the server map and SPaT information database, is also connected to the server 125. The server map may include a lane model, a localization model, and associated traffic light signal information”)
(¶ 82 “the indexes 314 may relate traffic signal data 308 (SPaT information) with a road segment in the segment data records 304 or a geographic coordinate. An index 314 may, for example, store data relating to one or more traffic signal data attributes 308 for each location and/or traffic signal”)
(¶ 83 “geographic database 123 may also contain one or more node data record(s) 306 which may be associated with attributes (e.g., about the intersections) such as, for example, geographic coordinates, street names, address ranges, speed limits, tum restrictions at intersections, and other navigation related attributes”)
(¶88-89 “identifying what turn restrictions exist at each of the nodes which correspond to intersections . . . node data records 306(1) and 306(2) include the latitude and longitude coordinates 306(1)(1) and 306(2)(1) for their node, and traffic signal data 306(1)(2) and 306(2)(2). For example, the traffic signal objects 306(1)(2), 306(2)(2) may include a government agency traffic signal timing plan (e.g., SPaT information), traffic flow information, traffic incident information, emergency vehicle information, etc. The node data records 306(1) and 306(2) may also include other data 306(1)(3) and 306(2)(3) that refer to various other attributes of the nodes.”). 

(i.e., determining an abnormal status due to emergency vehicle in same lane status as first vehicle (¶93-94 “receiving, by a signal phase and timing process engine . . . flow data, incident data and emergency vehicle data”; ¶20 “emergency vehicle (e.g., a vehicle passing through an intersection . . . current route may be restricted by the emergency vehicle” which can be based on vehicle sensor detection of traffic light information, traffic flow, emergency vehicles, etc. (i.e., ¶ 43) and/or the SPAT data alone (¶18))
However, assuming “the first validity determination is based on a collision risk  between a second vehicle traveling a lane having the same lane status and the first vehicle” means that a first and second vehicle traveling in different lanes and have the same lane status, i.e., stop, go, caution, Bern fails to explicitly disclose such a feature.
Kim, from the same field of endeavor, discloses acquiring lane information having the same lane status as that of a travel lane of the first vehicle based on the intersection status information and the SPaT message (¶ 174 “acquire the traffic signal information form a roadside unit (RSU) through the communication unit 510 having a possibility of intersection”); and
the first validity determination is based on a collision risk1 between a second vehicle traveling a lane having the same lane status2 and the first vehicle.
(¶ 175 “determine whether the traffic signal information is valid . . . when . . . there is the another vehicle having a possibility of intersection, the processor 170 may determine that the traffic signal is invalid because there is a possibility of collision . . . ”) 
(¶ 185-188 “generate and display a virtual traffic signal when a traffic signal is invalid, thus preventing collision between vehicles . . . [t]he display apparatus 100 may provide a virtual traffic signal [i.e., indicating an invalid traffic signal, i.e., ¶179] even when the another vehicle 510 does not violate a 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to determine validity based on a collision risk  between a second vehicle traveling a lane having the same lane status  and the first vehicle as disclosed by Kim, in the system of Bern in order to improve traffic safety and avoid collisions for invalid traffic lights that could otherwise cause an accident (i.e., Kim “preventing collision between vehicles and achieving smooth traffic flow at the intersection”). 

With respect to claims 2 and 14, Bern in view of Kim disclose when a result value of the first validity determination indicates a validity, the intersection status information and the SPaT message are used in an application of the first vehicle.
(Bern, ¶41 “phase and timing adjustment notification includes a normal or abnormal status for the traffic signal”; ¶¶2-4 “traffic light in an intersection has an assigned signal phase and timing (SPaT) 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0251838 to Bernhardt et al. (Bern) in view of U.S. Patent Application Publication No. 20170256167 to Kim et al. (Kim) and further in view of U.S. 20130253754 to Ferguson et al. (Ferguson)
With respect to claims 3 and 15, Bern in view of Kim fail to explicitly disclose executing a low-speed traveling to prevent the collision risk when a result value of the first validity determination indicates an invalidity
However, Ferguson, from the same field of endeavor, discloses executing a low-speed traveling to prevent the collision risk when a result value of the first validity determination indicates an invalidity (¶ 44 “When the vehicle is operated autonomously, a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence. For example, the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal. In an instance, in which a yellow object has been detected for a traffic signal in an area that is unexpected for a traffic signal, the vehicle may decrease its speed and determine additional information regarding the area in order to confirm the existence and estimated state for the traffic signal”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to execute low speed traveling to prevent collision risk, as taught by Ferguson, in the system of  Bern in view of Kim, when the first validity determination indicates an invalidity in Bern in view of Kim, in order to increase traffic safety for anomalous traffic signals and improve sensor detection since sensors can detect more environmental information (i.e., higher frame rate, less blur, etc.) at lower speeds. In addition, Bern suggests slowing traffic flow for invalid traffic states (Bern, ¶ 17 “current state and timing of a traffic light may be modified, such as to accommodate emergency vehicles or to stop traffic flow”). 

s 4-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0251838 to Bernhardt et al. (Bern) in view of U.S. Patent Application Publication No. 20170256167 to Kim et al. (Kim) and further in view of U.S. Patent Application Publication No. 20180257615 to Rawashdeh (Rawa)
With respect to claims 4 and 16, Bern in view of Kim fail to explicitly disclose executing a second validity determination for determining whether the intersection status information and the SPaT message are valid based on sensing data acquired through a sensor of the first vehicle, wherein the first vehicle enters the intersection. Rawa, from the same field of endeavor, discloses executing a second validity determination for determining whether the intersection status information and the SPaT message are valid based on sensing data acquired through a sensor of the first vehicle, wherein the first vehicle enters the intersection
(FIG. 6, s100 receive SPaT messages, s170 detect traffic light, 190 execute verifying process)
 ([0049] If the colors in n consecutive frames over the validation period match with the colors obtained from the SPaT message at Step 220 (YES), the verifying portion 40 verifies the content in the SPaT message is valid. On the contrary, the colors in n consecutive frames do not match with the colors obtained from the SPaT message (Step 220: NO), the verifying portion 40 does not verify the content in the SPaT and the process terminates.
([0051] It should be understood that when Step 210 is true or when Step 220 is false, the auto-making system 10 may perform actions programmed in advance. For example, when the color of the traffic light 32 detected by the camera 18 is red, whereas the color of the traffic light 32 obtained from the SPaT message is green, the auto-making system 10 may rely on only the color detected by the camera 18 (i.e., the auto-making system 10 slows the vehicle to stop before the traffic light 32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to execute a second validity determination disclosed by Rawa in the system of Bern in view of Kim in order to increase traffic safety by relying on vehicle detection systems instead of faulty SPaT messages, which could cause an accident due to faulty nature of traffic signaling information. 

the second validity determination is based on whether an actual travel status of the second vehicle acquired using the sensing data and a prediction travel status of the second vehicle predicted using the intersection status information and the SPaT message coincide with each other.
(Rawa, FIG. 6, s100 receive SPaT messages, s170 detect traffic light, 190 execute verifying process; [0049] If the colors in n consecutive frames over the validation period match with the colors obtained from the SPaT message at Step 220 (YES), the verifying portion 40 verifies the content in the SPaT message is valid. On the contrary, the colors in n consecutive frames do not match with the colors obtained from the SPaT message (Step 220: NO), the verifying portion 40 does not verify the content in the SPaT and the process terminates; [0051] It should be understood that when Step 210 is true or when Step 220 is false, the auto-making system 10 may perform actions programmed in advance. For example, when the color of the traffic light 32 detected by the camera 18 is red, whereas the color of the traffic light 32 obtained from the SPaT message is green, the auto-making system 10 may rely on only the color detected by the camera 18 (i.e., the auto-making system 10 slows the vehicle to stop before the traffic light 32).

With respect to claim 9, Bern in view of Kim and further in view of Rawa disclose when a result value of the second validity determination indicates a validity 
(Rawa, FIG. 6, s100 receive SPaT messages, s170 detect traffic light, 190 execute verifying process; [0049] If the colors in n consecutive frames over the validation period match with the colors obtained from the SPaT message at Step 220 (YES), the verifying portion 40 verifies the content in the SPaT message is valid. On the contrary, the colors in n consecutive frames do not match with the colors obtained from the SPaT message (Step 220: NO), the verifying portion 40 does not verify the content in the SPaT and the process terminates; [0051] It should be understood that when Step 210 is true or when Step 220 is false, the auto-making system 10 may perform actions programmed in advance. For example, when the color of the traffic light 32 detected by the camera 18 is red, whereas the color of the traffic light 32 obtained from the SPaT message is green, the auto-making system 10 may rely on only the color detected by the camera 18 (i.e., the auto-making system 10 slows the vehicle to stop before the traffic 
(Kim, ¶¶ 138, 175-176 claim 12 “determine whether the traffic signal is valid according to the vehicle periphery information”; FIG. 18, S204, is traffic signal information valid?); 
(Bern, 403, FIG. 1, deriving an abnormal status for a traffic signal; ¶ 5 “a signal phase and timing process engine receiving traffic data for a predetermined road segment, including flow data, incident data and emergency vehicle data, and deriving an abnormal status for a traffic signal for the predetermined road segment based on the received traffic data”; ¶18 “an abnormal SPaT status may include information regarding the reason for adjusting the SPaT information, such as a traffic light outage, an approaching emergency vehicle, an approaching train, adverse weather conditions, criminal activity, or another traffic event”; ¶ 26). 
(Bern, abstract “delivers a normal or abnormal SPaT status change with the adjusted SPaT information”; ¶18 “normal . . . SPaT status”); ¶30 “vehicle notification may also be provided as a notification of the status of an abnormal/ normal SPaT change”; ¶36 “traffic signal phase and timing processing engine is provided as a system and algorithm to dynamically adjust SPaT phasing and timing information and to deliver a normal or abnormal notification of a SPaT status change”; ¶ 41 “phase and timing adjustment notification includes a normal or abnormal status for the traffic signal”; 
(Rawa, ¶ 35 “validate the content of the SPaT/ MAP messages” ¶ 40 ¶ 54)
the first vehicle transmits a valid message indicating that the intersection status information and the SPaT message are valid
(Bern, ¶¶ 32 “and intermediaries may be used to transmit the vehicle notification”; ¶ 35 “notification is provided to a vehicle via an intermediary such as . . . a DSRC system 509 (vehicle communications sytem”; ¶37 “SPaT information updates . . . based on data collected by probes . . . update the server map and Spat information”; V2V sharing of Spat basic safety messages in J2735 standard, ¶ 16)
(Kim, ¶¶ 142, 156, 183, update traffic signal, share updated traffic signal with another vehicle)


With respect to claim 10, Bern in view of Kim and further in view of Rawa disclose when a result value of the second validity determination indicates an invalidity transmits a warning message indicating the collision risk
(Bern, FIG. 1, 403 deriving an abnormal status for a traffic signal, 407, generating a vehicle notification for the traffic signal; ¶16 “notification services may deploy a dedicated short range communications (DSRC) system using the Society of Automotive Engineers Surface Vehicle Standard J2735 for notifications . . . message set dictionary defines a number of useful messages, such as a set of entries for notifying vehicles and other devices of the current state and change time of traffic light signals in a given area. The messages are designed to improve driver awareness and traffic flow, increasing roadway safety, such as near intersections”; ¶ 18 “, the notification is provided to vehicles and devices approaching the traffic light signal (e.g., upstream from the traffic light signal), and an abnormal SPaT status may include information regarding the reason for adjusting the SPaT information, such as a traffic light outage, an approaching emergency vehicle, an approaching train, adverse weather conditions, criminal activity, or another traffic event”; ¶ 51 “ADAS vehicles include one or more partially automated systems in which the vehicle alerts the driver. The features are designed to avoid collisions automatically . . . matches the environment to map database 143 and SPaT information. The ADAS vehicle may also use position circuitry 207 to match the environment to the map database 143 and SPaT information”)
the first vehicle executes an emergency speed control, sets a sensing level for monitoring the lane having the same lane status
(Ferguson, ¶ 44 “When the vehicle is operated autonomously, a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence. For example, the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal. In an instance, in which a yellow object has been detected for a traffic signal in an area that is unexpected for a traffic signal, the vehicle may decrease its 

Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0251838 to Bernhardt et al. (Bern) in view of U.S. Patent Application Publication No. 20170256167 to Kim et al. (Kim) and further in view of U.S. 20130253754 to Ferguson et al. (Ferguson) and further in view of U.S. Patent Application Publication No. 20180257615 to Rawashdeh (Rawa)
With respect to claim 6, Bern in view of Kim and further in view of Ferguson fail to explicitly disclose executing a second validity determination for determining whether the intersection status information and the SPaT message are valid based on sensing data acquired through a sensor of the first vehicle, wherein the first vehicle enters the intersection. Rawa, from the same field of endeavor, discloses executing a second validity determination for determining whether the intersection status information and the SPaT message are valid based on sensing data acquired through a sensor of the first vehicle, wherein the first vehicle enters the intersection
(FIG. 6, s100 receive SPaT messages, s170 detect traffic light, 190 execute verifying process)
 ([0049] If the colors in n consecutive frames over the validation period match with the colors obtained from the SPaT message at Step 220 (YES), the verifying portion 40 verifies the content in the SPaT message is valid. On the contrary, the colors in n consecutive frames do not match with the colors obtained from the SPaT message (Step 220: NO), the verifying portion 40 does not verify the content in the SPaT and the process terminates.
([0051] It should be understood that when Step 210 is true or when Step 220 is false, the auto-making system 10 may perform actions programmed in advance. For example, when the color of the traffic light 32 detected by the camera 18 is red, whereas the color of the traffic light 32 obtained from the SPaT message is green, the auto-making system 10 may rely on only the color detected by the camera 18 (i.e., the auto-making system 10 slows the vehicle to stop before the traffic light 32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to execute a second validity determination disclosed by Rawa in the system of Bern in view of Kim 

With respect to claims 7 and 18, Bern in view of Kim and further in view of Ferguson and further in view of Rawa disclose the second validity determination is based on whether a signal of a traffic light device of the intersection acquired using the sensing data and a traffic light signal predicted using the intersection status information and the SPaT message coincide with each other.
(Rawa, FIG. 6, s100 receive SPaT messages, s170 detect traffic light, 190 execute verifying process; [0049] If the colors in n consecutive frames over the validation period match with the colors obtained from the SPaT message at Step 220 (YES), the verifying portion 40 verifies the content in the SPaT message is valid. On the contrary, the colors in n consecutive frames do not match with the colors obtained from the SPaT message (Step 220: NO), the verifying portion 40 does not verify the content in the SPaT and the process terminates; [0051] It should be understood that when Step 210 is true or when Step 220 is false, the auto-making system 10 may perform actions programmed in advance. For example, when the color of the traffic light 32 detected by the camera 18 is red, whereas the color of the traffic light 32 obtained from the SPaT message is green, the auto-making system 10 may rely on only the color detected by the camera 18 (i.e., the auto-making system 10 slows the vehicle to stop before the traffic light 32).

With respect to claim 8, Bern in view of Kim and further in view of Ferguson and further in view of Rawa disclose when a result value of the second validity determination indicates a validity, the first vehicle maintains the low-speed traveling
(Rawa, FIG. 4-5, validation period, AEB low speed traveling prior to intersection)

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0251838 to Bernhardt et al. (Bern”) in view of U.S. Patent Application 
With respect to claims 11 and 19, Bern in view of Kim fail to disclose 
wherein the executing of the first validity determination is based on whether, using an array constituted by rows and columns corresponding to the entry lane information of the intersection, a first number of the array mapped to the traveling route of the first vehicle and a second number of the array mapped to an entry lane of the intersection coincide with each other.
Mubarek, from the same field of endeavor, discloses wherein the executing of the first validity determination is based on whether, using an array constituted by rows and columns corresponding to the entry lane information of the intersection, a first number of the array mapped to the traveling route of the first vehicle and a second number of the array mapped to an entry lane of the intersection coincide with each other
([0032] Embodiments herein provide a system and method for determining that a traffic signal has malfunctioned. The following embodiments identify vehicle paths before, at, and after an intersection controlled by a traffic signal to detect abnormal behavior. The abnormal behavior is analyzed to determine if the traffic signal is malfunctioning. Vehicle paths may be generated from probe reports from a vehicle that travels the path. The vehicle paths are compared to SPaT information for the traffic lights. A traffic signal is assigned a score that measures the number of abnormal vehicle paths (e.g. through a red light). Once a threshold score has been reached in time period, the traffic signal may be identified as malfunctioning)
([0051] Vehicle 89 also passes through the intersection between T1 and T2. The time periods may be matched against the SPaT information to determine if each crossing was normal. For example, for Vehicle 88, if at some point during T1 and T2, the traffic signal 126 was green, the crossing may be considered normal. If, however, the traffic signal 126 was red the entire time between T1 and T2, the crossing may then be determined as abnormal. Abnormal, here indicating an event that is not expected with a working traffic signal 126. As depicted in the A to B signal pattern, both T1 and T2 fall within a period where the signal is green. T3 occurs at a point where the signal has turned to red, but the vehicle 88 has already passed through the intersection.)

(¶ 41 The location cloud 121 may be configured to compare the path to a traffic signal pattern to determine abnormal traffic patterns. The location cloud 121 may be configured to determine a malfunction of a traffic signal 126 from the abnormal traffic patterns)
([0045] In certain embodiments, SPaT information may be derived from historical traffic data relating to the intersection. Using previously received probe reports, the location cloud 121 may be able to identify the SPaT information from the operation of vehicle around the intersection. In certain embodiments, the derived SPaT information may be compared to received SPaT information in order to verify or match up the cycles. While the signal pattern may be correct in the SPaT information, if the start of the cycle is off, the information may not match up with the actual operation of the traffic signal 126)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine validity based on an array with row and column format, as disclosed by Mubarek, in order to “quickly identify that a traffic light controlled intersection is malfunctioning and report that situation to a traffic management agency, police agencies, and/or vehicles traveling to the intersection is needed to efficiently and effectively provide navigation services” (Mubarek, ¶ 3)


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0251838 to Bernhardt et al. (Bern”) in view of U.S. Patent Application Publication No. 20170256167 to Kim et al. (Kim) and further in view of U.S. Patent Application Publication No. 20190354111 to Cheng et al. (Cheng)
With respect to claim 12 and 20, Bern in view of Kim disclose wherein when the first vehicle enters a preset constant distance from a center point of the intersection the vehicle is supposed to receive a SPaT message (¶ 3 “This SPaT information may be delivered to a vehicle or navigation system through a DSRC or cellular network as the vehicle is approaching an intersection or is within a certain does not receive the intersection status information and the SPaT message, the first vehicle executes a low-speed traveling to prevent the collision risk.
However, lowering vehicle speed to avoid collision when an expected message is not received was well known in the art at the time of effective filing. For example, Cheng discloses determining that expected messages are not being received on a wireless network and consequently lowers vehicle speed 
(¶ 67 Therefore, in this implementation, the autonomous vehicle can query the wireless network performance map for historical performance characteristics local wireless networks or measure actual performance characteristics of these local wireless networks when entering a roadway. Then, if the wireless network performance map returns a prediction of degraded performance across these local wireless networks or if the autonomous vehicle detects such degradation directly, the autonomous vehicle can automatically modify its path planning and autonomous navigation parameters accordingly, such as including automatically reducing its top permitted speed and/or reducing its current speed; ¶38 Later, as the autonomous vehicle enters a roadway within this geographic region, the autonomous vehicle can query this wireless network performance map for a prediction of cellular network performance within the discrete road area currently occupied by the autonomous vehicle given the current time of day, local traffic conditions detected by the autonomous vehicle, and local weather conditions. The autonomous vehicle can then adjust sensitivity to remote operator events, preemptively elect or establish wireless connectivity with select cellular networks, and/or adjust motion planning functions (e.g., reduce its road speed), etc. based on cellular network performance characteristics returned by the wireless network performance map”; claim 14. The method of claim 1, further comprising, reducing a speed of autonomous navigation along the roadway in response to degradation of the set of wireless networks.)
Accordingly, in view of the combined teachings of Bern, Kim and Cheng, it would have been obvious to one of ordinary skill in the art at the time of effective filing to lower vehicle speed in the system of Bern in view of Kim when expected SPaT signals a predetermined distance from a traffic light are not received in order to avoid collision (Cheng, ¶ 18 “diminished network performance . . . imperative for the autonomous vehicle to function or avoid a collision”), and increase vehicle sensitivity for backup AV autonomous operation using vehicle sensors (Bern, ¶ 43 “Alternatively or additionally, the distance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “collision risk” is not provided with a limiting definition in the specification but includes a second vehicle traveling a lane having the same lane status as the first vehicle (Spec. ¶ 8). 
        2 Lane status is a traffic light signal (¶ 8)